Citation Nr: 0704342	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  05-07 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for tinnitus, has been received.

2.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for vertigo, has been received.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a thoracolumbar 
spine disability.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for pain disorder.

8.  Entitlement to service connection for depression.

9.  Whether new and material evidence, sufficient to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD), has been received.

10.  Entitlement to service connection for alcoholism claimed 
as secondary to PTSD.

11.  Whether new and material evidence, sufficient to reopen 
a claim of service connection for bilateral hearing loss, has 
been received.

12.  Whether new and material evidence, sufficient to reopen 
a claim of service connection for arthritis of the left 
shoulder, has been received.

13.  Whether new and material evidence, sufficient to reopen 
a claim of service connection for arthritis of the hips, has 
been received.

14.  Whether new and material evidence, sufficient to reopen 
a claim of service connection for arthritis of the right 
hand, has been received.


REPRESENTATION

Appellant represented by:	V.A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to May 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by which the RO denied 
entitlement to the benefits sought herein.

The RO previously denied service connection for tinnitus, 
vertigo, bilateral hearing loss, arthritis of the left 
shoulder, arthritis of the hips, arthritis of the right hand, 
and for PTSD previous rating decisions that became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2006).  A previously decided claim may not be reopened in 
the absence of new and material evidence.  Barnett v. Brown, 
8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 7104(b)).  
Regardless of RO action in determining the present of new and 
material evidence, the Board is bound to decide the threshold 
issue of whether the evidence is new and material before 
addressing the merits of a claim.  Id.  The relevant issues 
will be addressed by the Board in a future decision.  

In December 2006, the Board denied the veteran's motion 
seeking to have his case advanced on the Board's docket, as 
good cause for advancement on the Board's docket was not 
shown.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that relevant records may be missing from the 
claims file.  As well, due to various United States Court of 
Appeals for Veterans Claims (Court) decisions interpreting 
the Veterans Claims Assistance Act of 2000 (VCAA) promulgated 
during the course of this appeal, corrective VCAA notice 
should be sent to the veteran.  See Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the notice requirements of section 5103(a) 
apply generally to the following five elements of a service 
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Pursuant to the Court's holding in 
Dingess/Hartman, the RO should send the veteran corrective 
VCAA notice that includes information as to disability 
ratings and effective dates.

Regarding the new and material evidence issues on appeal 
herein, the veteran has not been appropriately advised of the 
information outlined in Kent v. Nicholson, 20 Vet. App. 1 
(2006) under which appellants, in new and material evidence 
matters, must be advised of the bases for the previous 
denials, as well as what evidence would be new and material 
to reopen the claims.  A corrective VCAA notice must contain 
sufficient detail to satisfy the Court's mandate in Kent.  

The record reflects that the veteran applied for Social 
Security Administration (SSA) disability benefits.  The RO 
must associate with the claims file records from SSA 
associated with the veteran's application for disability 
benefits.

The record reflects that the veteran received treatment for 
depression at Prairie View Hospital in Wichita in 2003.  
After obtaining a release, the RO should make reasonable 
efforts to secure these records.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Send the veteran a corrective VCAA 
notice that (1) includes information 
regarding disability ratings and effective 
dates in accordance with the Court's 
holding in Dingess/Hartman and that (2) 
complies with the requirements set forth 
in Kent.

2.  Obtain from SSA the records pertinent 
to the veteran's claim for Social Security 
disability benefits as well as the medical 
records relied upon concerning that claim.

3.  Make reasonable efforts to secure all 
2003 medical and psychiatric treatment 
records from Prairie View Hospital in 
Wichita after obtaining the necessary 
release from the veteran.

4.  Then, following completion of any 
indicated development, the RO should 
undertake to review the veteran's claims.  
If indicated, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





